Hasbrouck, J. (concurring):
This is an appeal from an award of the State Industrial Board made to the widow of William Bailey, deceased, for his death.
William Bailey, employed as janitor of school district No. 5, town of Leicester, N. Y., was killed by an accident September 12, 1921. The trustees had employed one Frank Fellers to dig a well on the premises. During the course of the excavation for the well, Bailey walked from the schoolhouse over to the well and while looking into it a workman lighted a cigarette and caused such an explosion of the gas in the well as to blow Bailey into the air. When he fell he hit his head on a saw horse and fractured his skull from which injury he died.
The widow of the deceased has filed a claim under the Workmen’s Compensation Law for compensation for his death. The claim is resisted upon several grounds, viz., that conducting a public school is not a business under section 19 of article 1 of the Constitution; that the Workmen’s Compensation Law does not contemplate charging liability upon municipal corporations not engaged in an effort for gain or profit; that the accident in which deceased was killed did not arise out of nor in the course of his employment; that the law furnished no machinery by which compensation might be collected from the school district.
Section 19 of article 1 of the State Constitution making provision for injuries and deaths of employees in industrial employments concludes with the following paragraph: “ Provided that all moneys paid by an employer to his employees or their legal representatives, by reason of the enactment of any of the laws herein authorized, shall be held to be a proper charge in the cost of operating the business of the employer.”
It needs no argument of demonstration that where the effort of a political subdivision of a State — and such we must hold a school district to be •— (Gen. Corp. Law, § 3, subd. 1; State v. Englewood, 41 N. J. L. 157) is to furnish free education there is no business against which the expenses of operation may be charged. If running a public school could be held to be a business such business reaps no income nor profit with which to pay any of its obligations.
The attorney for the Industrial Board seems to have based his argument to sustain the award upon certain language used by Judge Cardozo in Matter of Ryan v. City of New York (228 N. Y. 18), viz.: “Employees of the State or of a municipal corporation have the protection of the statute if they are engaged in one or more , of the enumerated hazardous employments.”
The Legislature has no doubt the power to authorize the recognition of claims against the State resting on an equitable or moral *130basis despite the language of section 19 of article 1 of the Constitution. (Cole v. State of New York, 102 N. Y. 48.) So, too, it may provide that a municipal corporation which engaged in business may come under the Workmen’s Compensation Law.
The language used, however, was obiter and may not have distinct application to the case at bar. We think that the concluding provision of section 19 of article 1 of the Constitution needs no resort to any of the tenets of construction to find its meaning. The ordinary significance of the word “ business ” is operation or work for gain or livelihood. (People v. Meola, 193 App. Div. 487; Goddard v. Chaffee, 84 Mass. 395; Flint v. Stone Tracy Co., 220 U. S. 107; Matter of Jensen v. Southern Pacific Co., 215 N. Y. 514; Matter of Post v. Burger & Gohlke, 216 id. 544.)
In the case of Beeman v. Board of Education (195 App. Div. 357; affd., 231 N. Y. 624) it was distinctly held that “ where there is no business upon which such a charge may be made there is no warrant for the statute, and the provisions of section 2 are all to be read in connection with this constitutional proviso.”
Section 2 of the former statute, as amended, contains the various groups wherein are enumerated the hazardous employments which are within the coverage of the Workmen’s Compensation Law.
Among the provisions of section 3 is subdivision 5 (as amd. by Laws of 1917, chap. 705), which provides: “ ‘Employment’ includes employment only in a trade, business or occupation carried on * * * for pecuniary gain, or in connection therewith.”
It having been held that unless the occupation was carried on for pecuniary gain a claim would not lie under the Workmen’s Compensation Law (Allen v. State of New York, 173 App. Div. 455), the Legislature changed the law by chapter 622 of the Laws of 1916 so as to provide in group 43 of section 2 as follows: “Any employment enumerated in the foregoing groups and carried on by the State or a municipal corporation or other subdivision thereof, notwithstanding the definition of the term ‘ employment ’ in subdivision five of section three of this chapter.” (See, also, Laws of 1917, chap. 705, amdg. said § 2, group 43.)
There can be no doubt but that the purpose of this amendment was to bring the State and municipal corporations and subdivisions thereof within the terms of the Workmen’s Compensation Law.
Whatever may be the effect thereof on the State and such municipal corporations and subdivisions thereof as may be engaged in business and have and possess incomes against which compensation may be charged under the Constitution it was not within the power of the Legislature in the face of the terms of section 19 of article 1 to charge such compensation against a political subdivision *131which was not engaged in business. The maintenance of a free public school is not for a corporate but for a public benefit. (Maxmilian v. Mayor, 62 N. Y. 160.)
To hold that the people had in mind school districts when the amendment for the relief of workmen was adopted is to force a fantastic construction on language the meaning of which is perfectly obvious.
School districts in the country have an unequal struggle now to furnish free instruction and if to such burden there were added that of insurance or self-insurance against compensation for injured employees it might well be anticipated that that system which the Constitution has so clearly established might be crippled or destroyed. The provision of the Constitution is: “ The Legislature shall provide for the maintenance and support of a system of free common schools, wherein all the children of this State may be educated.” (Const, art. 9, § 1.)
It cannot be possible that when the makers of the Constitution of the State specifically granted to the Legislature the duty of providing for the maintenance and support of a system of free common schools they at the same time had in contemplation the conference of a power on such legislative agency to impair or destroy the efficiency and life of such system. (McCulloch v. Maryland, 4 Wheat. 431; Cooley Const. Lim. [7th ed.] 680, 681.)
At the time of the making of the award herein, paragraph b of subdivision 4 of section 50 of the Workmen’s Compensation Law of 1922, being chapter 67 of the Consolidated Laws (Laws of 1922, chap. 615), undertaking to confer power on the board of supervisors to levy a tax upon a school district, had not been passed. The law as it then stood was section 35 of the former Workmen’s Compensation Law (as added by Laws of 1919, chap. 458). It provided: “ The board of supervisors of each county of the State may provide for the payment of compensation under this chapter to town, village, city and county employees by taxation, which shall be known as the ‘ taxation system ’ of paying such compensation.”
It will be seen that no mention is made in section 35 above quoted of the school district as a political subdivision of the State amenable to taxation for the purposes of the Workmen’s Compensation Law.
There was, therefore, on March 4, 1922, no legal machinery in existence empowering the board of supervisors to raise money on the property of the alleged employer with which to make compensation. The claim, therefore, must fail.
The award should be reversed, with costs to the appellant.
Award reversed and claim dismissed, with costs against the State Industrial Board.